DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 5, 8, 11, 14-15, 20, 22-23, and 26-28, drawn to compounds of formula (I), and a species election (Compound 144, shown below) in the reply filed on 02 December 2021 is acknowledged.

    PNG
    media_image1.png
    255
    253
    media_image1.png
    Greyscale

Claims 40-43, 47-59, and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 


Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
 “If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species...”
The elected species appears allowable over the prior art.  The search has been extended to encompass those species of the claimed formula cited in the anticipatory rejections below.
The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
In this regard the elected species does not read on claim 8 which requires a “D” moiety selected from a group of options significantly different than the cyclohexyl group of compound 144.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 

Election was made without traverse in the reply filed on 02 December 2021.
The restriction is FINAL.
Non-Final Rejection

Priority
This application was filed May 4, 2020 and is a national stage filing under 35 U.S.C. § 371 of PCT/US2018/058963, filed November 2, 2018, which claims priority to provisional application 62/580,776, filed November 02, 2017 and provisional application 62/643,071, filed March 14, 2018.

Claimed Subject Matter not supported in Provisional Applications
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
MPEP 211.05 A. States: “Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.”
MPEP 2163 II.A.3.(b) states: “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998).”
The disclosure of prior-filed application, Application No. 62/580,776, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of prior-filed application, Application No. 62/643,071, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant claims the elected species of compound 144 which is a compound according to the Markush genus of formula (I) wherein D is cyclohexyl. 
This compound reads on claims 1, 5, 11, 14-15, 20, 22-23 and 26-28.
Neither of the earlier-filed provisional applications provides descriptive support for a compound wherein D is cyclohexyl. 
The only D moieties described in these earlier-filed applications are a “bridged bicyclic cycloalkyl”, “bridged bicyclic heterocyclyl” or “cubanyl”.
None of the D moieties “cyclohexyl, cyclobutyl, or tetrahydropyranyl” are described, either expressly or inherently, in either earlier-filed provisional application.  The description of the provisional applications do not require the limitation where D is cyclohexyl, cyclobutyl, or tetrahydropyranyl.  Furthermore these monocyclic groups are not obvious variants over the bicyclic moieites or cubanyl moiety generically described as D and/or any of the provided example species of formula (I).  
Accordingly, claims 1, 5, 11, 14-15, 20, 22-23 and 26-28 are not entitled to the benefit of the prior applications.
The earliest priority date to which any claim reading on the elected species is entitled is the filing date of the PCT/US2018/058963 application of November 2, 2018.


Information Disclosure Statements
The IDS’s dated 10/04/2021 and 12/02/2021 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
Several patent application publications with applicant and/or inventor in common with the present application and which disclose related subject matter are made of record for completeness.

Status of the claims
Applicants amended claims dated 02 December 2021 are acknowledged.
Claims 1, 5, 11, 14-15, 20, 22-23 and 26-28 are pending and rejected.
Claims 2-4, 6-7, 9-10, 12-13, 16-19, 21, 24-25, 29-39, 44-46, 60-77, and 79-82 were cancelled by the Applicant.
Claims 8, 40-43, 47-59, and 78 are pending but withdrawn from consideration as drawn to non-elected subject matter.  

Improper Markush Grouping Rejection
Claims 1, 5, 11, 14-15, 20, 22, 23 and 26 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of formula (I) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:

    PNG
    media_image2.png
    213
    630
    media_image2.png
    Greyscale

The alternative species of compounds according to the generic Markush of formula (I) are not all members of the same recognized physical or chemical class or the same art-recognized class.  The backbone of compounds according to the formula is comprised of variable groups A, L1, D, W, L2 and Z connected to each other through a common amide moiety –(C=O)N(R1)-.  There is a high variability possible at each of the generic groups of the backbone.  When considered as a whole, the Markush encompasses compounds with highly variable structural features and completely different chemical frameworks / backbones.  Compare for example the elected species, with one possible undisclosed compound within scope, such as the following:

    PNG
    media_image3.png
    215
    685
    media_image3.png
    Greyscale

The compounds represent different classes and would not reasonably be expected to share a common use based on any shared structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The Examiner notes that claims 27-28 are not subject to this rejection as they each limit the various generic groups of the backbone to more narrowly defined moieties.  Compounds according to these sub-genera are considered to represent proper Markush groupings.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[1] Claims 1, 5, 11, 14-15, 20, 22-23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Axten (WO 2018/225093, listed on the IDS).
The cited subject matter is supported at least as of the filing date of the PCT/IB2017/053373 application of 07 June 2017 (table 11 example 22).
See compound XXII on page 131:

    PNG
    media_image4.png
    171
    521
    media_image4.png
    Greyscale

This is a compound of formula (I) where D is bicyclo[1.1.1]pentanyl; L1 is CH2O-*; L2 is a bond; W is dihydroimidazolidinone; A and Z are each phenyl substituted with an RY of chloro; and R1 is hydrogen.
Regarding claim 11, this claim recites a narrowed list of options for the optionally present RX variable Markush group of formula (I).  The cited compound therefore falls into the scope of claim 11 since, as written, the claim does not require that this optional variable be present, only that when it is, it must be selected from the listed options.  For example if the limitations of claim 11 were incorporated into claim 1 the compound would still read on the claim.
Regarding claim 27, the compound falls into scope of a compound of formula (I-a).
Regarding claim 28, the compound falls into the scope of multiple of the listed formulae.  For example it is a compound of formula (I-e-2).

[2] Claims 1, 5, 11, 14-15, 20, 22-23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Craig (WO 2019/032743, listed on the IDS).
The cited subject matter is supported at least as of the filing date of the PCT/US2018/045868 application of 08 August 2018.
See example 212 on page 46, top right:

    PNG
    media_image5.png
    221
    709
    media_image5.png
    Greyscale

This is a compound of formula (I) where D is bicyclo[1.1.1]pentanyl; L1 is CH2O-*; L2 is a bond; W is dihydroimidazolidinone, substituted on nitrogen with RN3 of methyl; A and Z are each phenyl substituted with an RY of chloro; and R1 is hydrogen.
Regarding claim 11, this claim recites a narrowed list of options for the optionally present RX variable Markush group of formula (I).  The cited compound therefore falls into the scope of claim 11 since, as written, the claim does not require that this optional variable be present, only that when it is, it must be selected from the listed options.  For example if the limitations of claim 11 were incorporated into claim 1 the compound would still read on the claim.
Regarding claim 27, the compound falls into scope of a compound of formula (I-a).
Regarding claim 28, the compound falls into the scope of multiple of the listed formulae.  For example it is a compound of formula (I-d).

[3] Claims 1, 11, 14-15, 22-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mase (JP05092921).
See example 29 on page 176, row 5:

    PNG
    media_image6.png
    221
    625
    media_image6.png
    Greyscale

This is a compound of formula (I) where D is cyclohexyl; L1 is CH2O-*; L2 is -CH2-; W is piperazine; A is phenyl substituted with three RY of chloro; Z is phenyl substituted with one RY of hydrogen and R1 is methyl.
Regarding claim 11, this claim recites a narrowed list of options for the optionally present RX variable Markush group of formula (I).  The cited compound therefore falls into the scope of claim 11 since, as written, the claim does not require that this optional variable be present, only that when it is, it must be selected from the listed options.  For example if the limitations of claim 11 were incorporated into claim 1 the compound would still read on the claim.

[4] Claims 1, 5, 11, 14-15, 20, 22-23, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollick (US 2011/0046093).
See example the procedure for intermediates 13-19 at pages 41-42.  Step 1 at paragraphs 523-524 makes a protected “benzyl 4-(amine-substituted)cyclohexyl-carbamate compound then converts it to each of the desired intermediates in step 2.
Intermediate 18 is shown on page 43:

    PNG
    media_image7.png
    175
    492
    media_image7.png
    Greyscale

The benzyl 4-(amine-substituted)cyclohexyl-carbamate compound which is necessarily required in step 1 to obtain disclosed intermediate 18 is the corresponding “CBZ” protected compound disclosed in the Chemical Abstracts database record for the compound- with RN 1137213-63-8, structure shown below:

    PNG
    media_image8.png
    305
    804
    media_image8.png
    Greyscale

This is a compound of formula (I) where D is cyclohexyl; L1 is CH2O-*; L2 is CH2; W is piperazine; A and Z are phenyl substituted with one RY of hydrogen and R1 is hydrogen.
Regarding claim 11, this claim recites a narrowed list of options for the optionally present RX variable Markush group of formula (I).  The cited compound therefore falls into the scope of claim 11 since, as written, the claim does not require that this optional variable be present, only that when it is, it must be selected from the listed options.  For example if the limitations of claim 11 were incorporated into claim 1 the compound would still read on the claim.
Regarding claim 28, the compound falls into the scope of multiple of the listed formulae.  For example it is a compound of formula (I-j).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625